Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebe (JPS64066937) in view of Hashimoto (JP2007115939) in view of Watanabe (US 20120228261)
 	Regarding claim 1, Takebe teaches in fig. 1 a plasma ashing system comprising: a plasma generator (HF generator 7, translation) configured to generate a plasma from a gas source (generates plasma from gas thru gas pipe 9, abstract, translation); and a plasma reaction chamber (rxn chamber 5, abstract) configured to house a substrate (sample 2, abstract) comprising a Parylene coating (the substrate and its details are not part of the apparatus structure and do not impart patentability to apparatus claims, MPEP 2115, 2114), wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma (abstract), wherein the plasma is configured to remove portions of the Parylene coating on the substrate (it is used to etch the sample surface, abstract; also this is a recitation of intended use related to process and does not structurally limit the apparatus, MPEP 2114); wherein the plasma reaction chamber comprises a sensor or analyzer (quartz oscillator which detects the amount of material etched, abstract, translation) but does not teach it is configured to determine when to stop plasma ashing the substrate, however Hashimoto teaches in [10 11 21 23 24] an analyzing system comprising a crystal oscillator 2 and control device 3 is that is configured to determine when to stop plasma ashing/etching the substrate by obtaining the etch rate/decrease in thickness and using it to determine the etch stop time; it would be obvious to those skilled in the art at invention time to modify Takebe in order to have automated control over processing using feedback/sensor based controls which would allow accurate control over processing and reduce etch time [7] but does not teach a UV source configured to generate ultraviolet radiation and expose portions of the Parylene coating prior to exposing the Parylene coating to the plasma however Watanabe teaches in [169 203] a UV source located near or in the same plasma etching apparatus and configured to generate ultraviolet radiation and expose portions of the coating prior to exposing the coating to the plasma ([111 200] used to reduce LWR before plasma etch; further, the sequence of UV vs etching is an intended use process/operation and does not structurally limit the apparatus, MPEP 2114) it would be obvious to those skilled in the art at invention time to modify Takebe in order to be able to reduce LWR and fluctuations of electrical characteristics of a device after etch [112].
 	Regarding claim 2, Takebe in view of Hashimoto, Watanabe teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator (as disc in claim 1).
 	Regarding claim 3, Takebe in view of Hashimoto, Watanabe teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator configured to measure a thickness or decrease in thickness of the Parylene coating at the exposed surfaces (as disc in claim 1).
 	Regarding claim 4. Takebe in view of Hashimoto Watanabe teaches the plasma ashing system of claim 3, further comprising electronic instrumentation to read a frequency of a quartz crystal of the quartz crystal (Takebe’s qco/qc is able to output frequency that can be used to determine etched amount, thus there must be some electronics reading the analog frequency of the qc/qco and converting it to digital; furthermore Hashimoto’s control unit reads the frequency to determine stop time).
 	Regarding claim 5. Takebe in view of Hashimoto, Watanabe teaches the plasma ashing system of claim 1, but does not teach wherein the sensor or analyzer comprises a quartz crystal oscillator on the substrate, however Hashimoto teaches in fig. 1 the qco 2 is attached on the inner surfaces of a wafer 5; it would be obvious to those skilled in the art at the time of invention to modify Takebe in order to acquire data as close and accurate to actual conditions of the etching on the substrate, as suggested from the drawings. 
 	Regarding claim 6.  Takebe in view of Hashimoto, Watanabe teaches the the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator, and wherein the sensor determines to stop the plasma ashing based on a change in frequency of the quartz crystal oscillator (as disc in claim 1, the qco’s change in freq represents thickness change, hence control unit stops etching based on the thickness change and etch rate of the qco).
 	Regarding claim 10. Takebe in view of Hashimoto, Watanabe teaches the plasma ashing system of claim 1, wherein the plasma reaction chamber is configured to remove only a selected portion of the Parylene coating on the substrate by applying a plasma to the selected portion of the Parylene coating (this is totally process related and does not structurally limit the apparatus, MPEP 2114; the apparatus is capable of removing selected portions by user initiated controls, such as turning the system off when a certain thickness etched/selected portion of the film, overriding automatic full etch controls).
 	Regarding claim 11. Takebe in view of Hashimoto, Watanabe teaches a plasma ashing system comprising: a plasma generator configured to generate a plasma from a gas source; and a plasma reaction chamber configured to house a substrate, wherein the plasma reaction chamber is configured to expose surfaces of a Parylene coating on the substrate to the plasma, wherein the plasma is configured to remove portions of the Parylene coating on the substrate; wherein the plasma reaction chamber comprises a sensor or analyzer configured to determine when to stop plasma ashing the substrate, wherein the sensor or analyzer comprises one of an oscillator or a spectrometer, a UV source configured to generate ultraviolet radiation and expose portions of the Parylene coating prior to exposing the Parylene coating to the plasma (see claims 1-3), regarding wherein the sensor or analyzer is configured to determine when a portion of the Parylene coatin has reduced in thickness to a predetermined minimum threshold (via Hashimoto, see Hashimoto’s claims, translation and also the detailed description, e.g. when the converted thickness value reaches a predetermined value, the etching action by the dry etching means is stopped, his claims).
 	Regarding claim 12. Takebe in view of Hashimoto, Watanabe teaches the plasma ashing system of claim 11, wherein the sensor or analyzer comprises a quartz crystal oscillator (see claims 1-3).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 6117348) in view of Watanabe (US 20120228261) 
 	Regarding claim 1, Peng teaches in fig. 1 a plasma ashing system comprising: a plasma generator (RF gen 18 det. desc para 2) configured to generate a plasma from a gas source (from gas supply 20, det desc para 2); and a plasma reaction chamber (plasma etch apparatus 10 det desc para 1) configured to house a substrate (wafer 14 det desc para 2) comprising a Parylene coating (the substrate and its details are not part of the apparatus structure and do not impart patentability to apparatus claims, MPEP 2115, 2114), wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma (det desc para 2), wherein the plasma is configured to remove portions of the Parylene coating on the substrate (it is used to etch the sample surface, abstract; also this is a recitation of intended use related to process and does not structurally limit the apparatus, MPEP 2114); wherein the plasma reaction chamber comprises a sensor or analyzer (the analyzing unit comprising spectrometer 28+analyzer 30+controller 32) is configured to determine when to stop plasma ashing the substrate (det desc para 3) but does not teach a UV source configured to generate ultraviolet radiation and expose portions of the Parylene coating prior to exposing the Parylene coating to the plasma however Watanabe teaches in [169 203] a UV source located near or in the same plasma etching apparatus and configured to generate ultraviolet radiation and expose portions of the coating prior to exposing the coating to the plasma ([111 200] used to reduce LWR before plasma etch; further, the sequence of UV vs etching is an intended use process/operation and does not structurally limit the apparatus, MPEP 2114) it would be obvious to those skilled in the art at invention time to modify Peng in order to be able to reduce LWR and fluctuations of electrical characteristics of a device after etch [112]. 
 	Regarding claim 7. Peng in view of Watanabe teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer (see claim 1).
 	Regarding claim 8. Peng in view of Watanabe teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer, wherein the spectrometer is configured to analyze residual gas in the plasma reaction chamber (analyzes the wavelength of radicals of excited gas in plasma, det desc par 2, 3, abstract).
 	Regarding claim 9. Peng in view of Watanabe teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer, wherein the spectrometer is configured to analyze radicals produced by ashing of Parylene (various chemicals/etchants can be used to ash parylene, such as those listed in det desc para 2, 3, their produced radicals’ wavelengths are analyzed).
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 6117348) in view of Watanabe (US 20120228261) and Hashimoto (JP2007115939)
 	Regarding claim 11. Peng in view of Watanabe teaches a plasma ashing system comprising: a plasma generator configured to generate a plasma from a gas source; and a plasma reaction chamber configured to house a substrate, wherein the plasma reaction chamber is configured to expose surfaces of a Parylene coating on the substrate to the plasma, wherein the plasma is configured to remove portions of the Parylene coating on the substrate; wherein the plasma reaction chamber comprises a sensor or analyzer configured to determine when to stop plasma ashing the substrate, wherein the sensor or analyzer comprises one of an oscillator or a spectrometer, a UV source configured to generate ultraviolet radiation and expose portions of the Parylene coating prior to exposing the Parylene coating to the plasma (see claim 1), but does not teach wherein the sensor or analyzer is configured to determine when a portion of the Parylene coatin has reduced in thickness to a predetermined minimum threshold, however Hashimoto does teach this as discussed in the rejection of claim 11 above and it would be obvious to those skilled in the art at invention time to modify Peng in order to enable a dry etching operation in a short time by omitting the above-described originally unnecessary steps, and to sufficiently meet strict requirements regarding allowable errors, Hashimoto, description, translation.
 	Regarding claim 13. Peng in view of Watanabe and Hashimoto teaches the plasma ashing system of claim 11, wherein the sensor or analyzer comprises a spectrometer (see claim 1, 11 using Peng above).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered, especially in regards to independent claims 1, 11 which are newly amended and the previous grounds of rejection are withdrawn. However, new grounds of rejections are provided as necessitated by the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718